Case 20-66885-lrc        Doc 44      Filed 10/08/20 Entered 10/08/20 14:29:38          Desc Main
                                     Document     Page 1 of 45




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF GEORGIA
                                   ATLANTA DIVISION
_____________________________________________________________________________________________



In re:                              :                 Case No.: 20-66885-lrc
                                    :
Alani Property Source Co., Inc.     :                 Chapter 11
                                    :
               Debtor.              :                 Judge Lisa Ritchey-Craig
                                    :
                                    :                 CONTESTED MATTER
Blackstone Residential Operating    :
Partnership LP                      :
                                    :
                                    :
               Movant.              :
____________________________________:

                                      NOTICE OF HEARING

         PLEASE TAKE NOTICE that Blackstone Residential Operating Partnership LP, has

filed a Motion for Relief from the Automatic Stay and Relief Nunc Pro Tunc to February 4, 2020,

and related papers with the Court.

         PLEASE TAKE FURTHER NOTICE that the Court will hold a hearing on the Motion

for Relief from the Automatic Stay and Relief Nunc Pro Tunc to February 4, 2020, at Courtroom

1202, Richard B. Russell Federal Building and U.S. Courthouse, 75 Ted Turner Drive, SW,

Atlanta, GA 30303, at 10:05 a.m. on November 5, 2020.

         Your rights may be affected by the court's ruling on these pleadings. You should read these

pleadings carefully and discuss them with your attorney, if you have one in this bankruptcy case.

(If you do not have an attorney, you may wish to consult one.) If you do not want the court to grant
Case 20-66885-lrc        Doc 44    Filed 10/08/20 Entered 10/08/20 14:29:38             Desc Main
                                   Document     Page 2 of 45




the relief sought in these pleadings or if you want the court to consider your views, then you and/or

your attorney must attend the hearing. You may also file a written response to the pleading with

the Clerk at the address stated below, but you are not required to do so. If you file a written

response, you must attach a certificate stating when, how and on whom (including addresses) you

served the response. Mail or deliver your response so that it is received by the Clerk at least two

business days before the hearing. The address of the Clerk's Office is: United States Bankruptcy

Court, Room 1340, 75 Ted Turner Drive, SW, Atlanta, GA 30303. You must also mail a copy of

your response to the undersigned at the address stated below.

       If a hearing on the motion for relief from the automatic stay cannot be held within thirty

(30) days, Movant waives the requirement for holding a preliminary hearing within thirty days of

filing the motion and agrees to a hearing on the earliest possible date. If a final decision is not

rendered by the Court within sixty (60) days of the date of the request, Movant waives the

requirement that a final decision be issued within that period. Movant consents to the automatic

stay remaining in effect until the Court orders otherwise.

GIVEN      THE CURRENT PUBLIC                 HEALTH         CRISIS,     HEARINGS MAY            BE

TELEPHONIC ONLY. PLEASE CHECK THE “IMPORTANT INFORMATION

REGARDING COURT OPERATIONS DURING COVID-19 OUTBREAK” TAB AT THE

TOP OF THE GANB WEBSITE PRIOR TO THE HEARING FOR INSTRUCTIONS ON

WHETHER TO APPEAR IN PERSON OR BY PHONE.

                                               Respectfully submitted,

Dated: October 8, 2020                        /s / C. Brent Wardrop


                                                 2
Case 20-66885-lrc   Doc 44   Filed 10/08/20 Entered 10/08/20 14:29:38         Desc Main
                             Document     Page 3 of 45




                                     C. Brent Wardrop, Esq.
                                     GA Bar No. 553733
                                     Quintairos, Prieto, Wood & Boyer, P.A.
                                     10902 Crabapple Road
                                     Roswell, Georgia 30075
                                     Phone: (770) 650-8737
                                     Fax: (770) 650-8797
                                     brent.wardrop@qpwblaw.com




                                        3
Case 20-66885-lrc      Doc 44    Filed 10/08/20 Entered 10/08/20 14:29:38            Desc Main
                                 Document     Page 4 of 45




                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF GEORGIA
                                 ATLANTA DIVISION
_____________________________________________________________________________________________



In re:                              :               Case No.: 20-66885-lrc
                                    :
Alani Property Source Co., Inc      :               Chapter 11
                                    :
               Debtor.              :               Judge Lisa Ritchey-Craig
                                    :
                                    :               CONTESTED MATTER
Blackstone Residential Operating    :
Partnership LP                      :
                                    :
                                    :
               Movant.              :
____________________________________:

      BLACKSTONE RESIDENTIAL OPERATING PARTNERSHIP LP’S
 MOTION FOR RELIEF FROM THE AUTOMATIC STAY AND RELIEF FROM THE
 AUTOMATIC STAY NUNC PRO TUNC TO FEBRUARY 4, 2020 (REAL PROPERTY)

         COMES NOW, Blackstone Residential Operating Partnership LP (the “Movant”), by and

through its undersigned attorneys, and moves, pursuant to 11 U.S.C. § 362 for an Order for relief

from the automatic stay, as well as relief from the automatic nunc pro tunc to February 4, 2020,

with respect to the real property having an address of 1420 DONNELLY AVE SW, ATLANTA,

GA 30310 (the "Property"). In further support of this Motion, Movant respectfully states:

         1.    On June 2, 2020, Debtor filed the instant Chapter 11 Case.

         2.    Movant is (or was) a Secured Creditor who held a Note and Security Deed for the

Property.




                                               4
Case 20-66885-lrc       Doc 44     Filed 10/08/20 Entered 10/08/20 14:29:38            Desc Main
                                   Document     Page 5 of 45




       3.      Since August 2019, Debtor has previously filed three (3) other bankruptcy cases

that were all dismissed. Specifically, Debtor filed:

               a. Case No. 19-62482-lrc on August 8, 2019, which was dismissed on September

                   13, 2019;

               b. Case No. 19-65703-lrc on October 1, 2019, which was dismissed on October

                   29, 2019; and

               c. Case No. 20-60437-lrc on January 7, 2020, which was dismissed on February

                   27, 2020.

       5.      All 3 prior cases were selected as Small Business cases by the Debtor in its

bankruptcy petitions.

       6.      Debtor (by and through its member and non-filing potential co-debtor, Aljermiah

McKeithan) executed and delivered or were otherwise obligated with respect to a promissory note

in the original principal amount of $304,000 ("Note"), with regard to the Property.1

       7.      Pursuant to the Security Deed (the "Security Deed") as recorded with the Real

Property Records of Fulton County, Georgia at Book 59693, Page 78, all obligations (collectively,

the "Obligations") of the Debtor under and with respect to the Note and the Security Deed were

secured by the Property. A true and correct copy of the Security Deed is attached as Exhibit A.

An Assignment of Mortgage was recorded in the Public Records in favor of Movant at Deed Book

59820, Page 534. A true and correct copy is attached hereto as Exhibit B.



1Mr. McKeithan is not a party to this proceeding, and to the best of undersigned’s knowledge, no
Order extending the stay to any co-debtor has been entered.


                                                 5
Case 20-66885-lrc      Doc 44    Filed 10/08/20 Entered 10/08/20 14:29:38           Desc Main
                                 Document     Page 6 of 45




       8.     The legal description of the Property is:




       9.     The Debtor and non-filing Co-Debtor defaulted on the Note and Security Deed, and

as such the Property was sold at foreclosure sale on February 4, 2020. Movant was the highest

bidder at the foreclosure sale. Thereafter, a Deed Under Power was recorded in the Real Property

Records of Fulton County at Deed Book 61235, Page 325. A true and correct copy of the recorded

Deed Under Power is attached hereto as Exhibit C.

       10.    Movant initiated dispossessory proceedings against Debtor prior to Debtor’s filing

of the instant case, and wishes to proceed with such proceedings at the earliest opportunity. In


                                                6
Case 20-66885-lrc        Doc 44    Filed 10/08/20 Entered 10/08/20 14:29:38               Desc Main
                                   Document     Page 7 of 45




addition, Movant seeks retroactive relief from the bankruptcy stay in an abundance of caution nunc

pro tunc to the February 4, 2020, foreclosure sale.

                                       BASIS FOR RELIEF

       11.       The Debtor has faced foreclosure and through successive and abusive filings has

been able to avoid foreclosure sale of the Property and eventual eviction, up until the February 4,

2020, foreclosure sale on the Property.

       11.       In order to confirm the foreclosure and complete the eviction relating to the

Property, Movant seeks an Order for retroactive relief from the automatic stay pursuant to 11

U.S.C. § 362(d)(4), 11 U.S.C. § 362(n)(1), and/or any other provision providing for the relief

sought herein.

                                   MEMORANDUM OF LAW

There have been Multiple Bankruptcy Filings Affecting the Property as Part of a Scheme to
                     Delay, Hinder, and Defraud Secured Creditor

       Generally, 11 U.S.C. § 362(a) provides for an automatic stay of a foreclosure and eviction

action against a debtor. The general rule, however, is subject to exceptions. For example, 11

U.S.C. § 362(d)(4), authorizes the court to grant relief from the automatic stay with regard to any

act against real property by a creditor whose claim is secured by the real property in other cases

filed within two years of entry of the order granting such relief “if the court finds that that the

filing of the petition was part of a scheme to delay, hinder, or defraud creditors that involved either

(A) transfer of all or part ownership of … such real property without consent of the secured creditor

or court approval; or (B) multiple bankruptcy filings affecting such real property.




                                                  7
Case 20-66885-lrc        Doc 44     Filed 10/08/20 Entered 10/08/20 14:29:38               Desc Main
                                    Document     Page 8 of 45




        Moreover, the Eleventh Circuit has long supported retroactive or nunc pro tunc relief from

the automatic stay. In re Albany, 749 F.2d 670 (11th Cir. 1984) (Court held that bankruptcy courts

may in appropriately limited circumstances grant retroactive relief from the automatic stay). In a

situation involving a case that appears, on its face, to be a bad faith filing, nunc pro tunc stay

relief is appropriate. In cases where there is no realistic possibility of an effective reorganization

and the debtor’s intention is to merely delay or frustrate legitimate efforts of secured creditors to

enforce their rights, courts in this district have found that dismissal of a petition for lack of good

faith was appropriate. See In re Midway Investments, Ltd., 187 B.R. 382 (Bankr.S.D.Fla.1995);

In re Felberman, 196 B.R. 678, 681 (Bankr.S.D.N.Y.1995) (“filing a bankruptcy petition merely

to prevent foreclosure, without the ability or the intention to reorganize, is an abuse of the

Bankruptcy Code.” See also In re Thomas, 319 B.R. 910, 312 (M.D. Ga. 2004); In re Fulks, 48

B.R. 20 (N.D. Ga. 1984).

        Here, since Movant first began foreclosure proceedings against Debtor and the Property,

there have been 4 different bankruptcies filed in an effort to thwart Movant’s foreclosure and

eviction efforts: Case No. 19-62482-lrc on August 8, 2019, which was dismissed on September

13, 2019; Case No. 19-65703-lrc on October 1, 2019, which was dismissed on October 29, 2019;

Case No. 20-60437-lrc on January 7, 2020, which was dismissed on February 27, 2020; and the

instant case, filed on June 2, 2020, which is still pending though was on the verge of dismissal

earlier in the proceedings. Movant is entitled not only to relief from the automatic stay since the

there is no equity and the Property is not part of the estate (having been foreclosed upon on

February 4, 2020), but is also entitled to relief nunc pro tunc to the date of that sale. If this relief


                                                   8
Case 20-66885-lrc        Doc 44    Filed 10/08/20 Entered 10/08/20 14:29:38               Desc Main
                                   Document     Page 9 of 45




is not granted as to the Property, there is no doubt that another bankruptcy will be filed like this

Chapter 11 here to impede Movant’s contractual rights and attempts to exercise its rights under

state law.

       To the extent Debtor argues that 11 U.S.C. § 362(d)(4) only applies to individuals and not

Chapter 11 cases, then 11 U.S.C. § 362(n)(1) controls and compels the same result and relief to

Movant. It states, in pertinent part:

               Except as provided in paragraph (2), subsection (a) does not apply in a case
               in which the debtor—

               (A) is a debtor in a small business case pending at the time the petition is
               filed;
               (B) was a debtor in a small business case that was dismissed for any
               reason by an order that became final in the 2-year period ending on the
               date of the order for relief entered with respect to the petition;
               (C) was a debtor in a small business case in which a plan was confirmed in
               the 2-year period ending on the date of the order for relief entered with
               respect to the petition; or
               (D) is an entity that has acquired substantially all of the assets or business
               of a small business debtor described in subparagraph (A), (B), or (C), unless
               such entity establishes by a preponderance of the evidence that such entity
               acquired substantially all of the assets or business of such small business
               debtor in good faith and not for the purpose of evading this paragraph.

       Accordingly, pursuant to subparagraph (B), if a small business files successive bankruptcy

petitions, the second (and, naturally, the third, fourth, etc.) filing does not have the automatic stay

protections under § 362(a). Here, all of Debtor’s prior bankruptcies were small business filings,

and all were dismissed by Order of the Court within 2 years of the instant filing. Section 362(n)

therefore applies and there was no stay in effect when Movant foreclosed on Debtor on February

4, 2020. The foreclosure sale was thus valid. Movant simply seeks nunc pro tunc relief in an




                                                  9
Case 20-66885-lrc          Doc 44     Filed 10/08/20 Entered 10/08/20 14:29:38              Desc Main
                                     Document      Page 10 of 45




abundance of caution.

        WHEREFORE, Blackstone Residential Operating Partnership LP, respectfully requests

that this Court:

        A.         Enter an Order granting relief from the automatic stay, permitting Movant to

exercise its state law remedies with regard to eviction;

        B.         In addition, or in the alternative, enter an Order granting relief from the automatic

stay nunc pro tunc to February 4, 2020; and

        C.         Make such Order is binding and effective despite any conversion of this bankruptcy

case to a case under any other chapter of Title 11 of the United States Code;

        D.         Allow direct communications between Movant, its successors and assigns, and

Debtor in connection with proceeding against the Property including, but not limited to, notices

required by state and federal law and communications to offer and provide information with regard

to eviction proceedings;

        E.         Award attorneys’ fees and costs for representation in this proceeding;

        F.         Waive the 14-day stay described by Bankruptcy Rule 4001(a)(3); and

        G.         Grant such other relief as the Court deems proper.

Dated: October 8, 2020

                                                 Respectfully submitted,

                                                 /s / C. Brent Wardrop
                                                 C. Brent Wardrop, Esq.
                                                 GA Bar No. 553733
                                                 Quintairos, Prieto, Wood & Boyer, P.A.
                                                 10902 Crabapple Road


                                                    10
Case 20-66885-lrc   Doc 44    Filed 10/08/20 Entered 10/08/20 14:29:38   Desc Main
                             Document      Page 11 of 45




                                      Roswell, Georgia 30075
                                      Phone: (770) 650-8737
                                      brent.wardrop@qpwblaw.com




                                        11
Case 20-66885-lrc        Doc 44    Filed 10/08/20 Entered 10/08/20 14:29:38           Desc Main
                                  Document      Page 12 of 45




                                  CERTIFICATE OF SERVICE

       I certify that I have caused to be served a copy of the foregoing was served by first class
mail, postage prepaid or by CM/ECF electronic filing upon the parties listed below on this day.

Dated: October 8, 2020                              /s / C. Brent Wardrop
                                                             C. Brent Wardrop, Esq
                                                             GA. Bar. No. 553733


Copies Furnished To:

By CM/ECF Receipt:

Scott B. Riddle
Law Office of Scott B. Riddle, LLC
Suite 1800
3340 Peachtree Road, NE
Atlanta, GA 30326
404-815-0164
Fax : 404-815-0165
Email: scott@scottriddlelaw.com

Jonathan S. Adams
Office of the United States Trustee
362 Richard Russell Building
75 Ted Turner Drive, SW
Atlanta, GA 30303
(404) 331-4437
Email: jonathan.s.adams@usdoj.gov

By First Class Mail:

Alani Property Source Co., Inc
1428 Donnelly Ave SW
Atlanta, GA 30310




                                               12
GSCCCA.org - Image Index                                                       Page 1 of 28
   Case 20-66885-lrc Doc 44      Filed 10/08/20 Entered 10/08/20 14:29:38    Desc Main
                                Document      Page 13 of 45




https://search.gsccca.org/Imaging/HTML5Viewer.aspx?id=73186187&key1=59693&key2... 10/7/2020
GSCCCA.org - Image Index                                                       Page 2 of 28
   Case 20-66885-lrc Doc 44      Filed 10/08/20 Entered 10/08/20 14:29:38    Desc Main
                                Document      Page 14 of 45




https://search.gsccca.org/Imaging/HTML5Viewer.aspx?id=73186187&key1=59693&key2... 10/7/2020
GSCCCA.org - Image Index                                                       Page 3 of 28
   Case 20-66885-lrc Doc 44      Filed 10/08/20 Entered 10/08/20 14:29:38    Desc Main
                                Document      Page 15 of 45




https://search.gsccca.org/Imaging/HTML5Viewer.aspx?id=73186187&key1=59693&key2... 10/7/2020
GSCCCA.org - Image Index                                                       Page 4 of 28
   Case 20-66885-lrc Doc 44      Filed 10/08/20 Entered 10/08/20 14:29:38    Desc Main
                                Document      Page 16 of 45




https://search.gsccca.org/Imaging/HTML5Viewer.aspx?id=73186187&key1=59693&key2... 10/7/2020
GSCCCA.org - Image Index                                                       Page 5 of 28
   Case 20-66885-lrc Doc 44      Filed 10/08/20 Entered 10/08/20 14:29:38    Desc Main
                                Document      Page 17 of 45




https://search.gsccca.org/Imaging/HTML5Viewer.aspx?id=73186187&key1=59693&key2... 10/7/2020
GSCCCA.org - Image Index                                                       Page 6 of 28
   Case 20-66885-lrc Doc 44      Filed 10/08/20 Entered 10/08/20 14:29:38    Desc Main
                                Document      Page 18 of 45




https://search.gsccca.org/Imaging/HTML5Viewer.aspx?id=73186187&key1=59693&key2... 10/7/2020
GSCCCA.org - Image Index                                                       Page 7 of 28
   Case 20-66885-lrc Doc 44      Filed 10/08/20 Entered 10/08/20 14:29:38    Desc Main
                                Document      Page 19 of 45




https://search.gsccca.org/Imaging/HTML5Viewer.aspx?id=73186187&key1=59693&key2... 10/7/2020
GSCCCA.org - Image Index                                                       Page 8 of 28
   Case 20-66885-lrc Doc 44      Filed 10/08/20 Entered 10/08/20 14:29:38    Desc Main
                                Document      Page 20 of 45




https://search.gsccca.org/Imaging/HTML5Viewer.aspx?id=73186187&key1=59693&key2... 10/7/2020
GSCCCA.org - Image Index                                                       Page 9 of 28
   Case 20-66885-lrc Doc 44      Filed 10/08/20 Entered 10/08/20 14:29:38    Desc Main
                                Document      Page 21 of 45




https://search.gsccca.org/Imaging/HTML5Viewer.aspx?id=73186187&key1=59693&key2... 10/7/2020
GSCCCA.org - Image Index                                                      Page 10 of 28
   Case 20-66885-lrc Doc 44      Filed 10/08/20 Entered 10/08/20 14:29:38    Desc Main
                                Document      Page 22 of 45




https://search.gsccca.org/Imaging/HTML5Viewer.aspx?id=73186187&key1=59693&key2... 10/7/2020
GSCCCA.org - Image Index                                                      Page 11 of 28
   Case 20-66885-lrc Doc 44      Filed 10/08/20 Entered 10/08/20 14:29:38    Desc Main
                                Document      Page 23 of 45




https://search.gsccca.org/Imaging/HTML5Viewer.aspx?id=73186187&key1=59693&key2... 10/7/2020
GSCCCA.org - Image Index                                                      Page 12 of 28
   Case 20-66885-lrc Doc 44      Filed 10/08/20 Entered 10/08/20 14:29:38    Desc Main
                                Document      Page 24 of 45




https://search.gsccca.org/Imaging/HTML5Viewer.aspx?id=73186187&key1=59693&key2... 10/7/2020
GSCCCA.org - Image Index                                                      Page 13 of 28
   Case 20-66885-lrc Doc 44      Filed 10/08/20 Entered 10/08/20 14:29:38    Desc Main
                                Document      Page 25 of 45




https://search.gsccca.org/Imaging/HTML5Viewer.aspx?id=73186187&key1=59693&key2... 10/7/2020
GSCCCA.org - Image Index                                                      Page 14 of 28
   Case 20-66885-lrc Doc 44      Filed 10/08/20 Entered 10/08/20 14:29:38    Desc Main
                                Document      Page 26 of 45




https://search.gsccca.org/Imaging/HTML5Viewer.aspx?id=73186187&key1=59693&key2... 10/7/2020
GSCCCA.org - Image Index                                                      Page 15 of 28
   Case 20-66885-lrc Doc 44      Filed 10/08/20 Entered 10/08/20 14:29:38    Desc Main
                                Document      Page 27 of 45




https://search.gsccca.org/Imaging/HTML5Viewer.aspx?id=73186187&key1=59693&key2... 10/7/2020
GSCCCA.org - Image Index                                                      Page 16 of 28
   Case 20-66885-lrc Doc 44      Filed 10/08/20 Entered 10/08/20 14:29:38    Desc Main
                                Document      Page 28 of 45




https://search.gsccca.org/Imaging/HTML5Viewer.aspx?id=73186187&key1=59693&key2... 10/7/2020
GSCCCA.org - Image Index                                                      Page 17 of 28
   Case 20-66885-lrc Doc 44      Filed 10/08/20 Entered 10/08/20 14:29:38    Desc Main
                                Document      Page 29 of 45




https://search.gsccca.org/Imaging/HTML5Viewer.aspx?id=73186187&key1=59693&key2... 10/7/2020
GSCCCA.org - Image Index                                                      Page 18 of 28
   Case 20-66885-lrc Doc 44      Filed 10/08/20 Entered 10/08/20 14:29:38    Desc Main
                                Document      Page 30 of 45




https://search.gsccca.org/Imaging/HTML5Viewer.aspx?id=73186187&key1=59693&key2... 10/7/2020
GSCCCA.org - Image Index                                                      Page 19 of 28
   Case 20-66885-lrc Doc 44      Filed 10/08/20 Entered 10/08/20 14:29:38    Desc Main
                                Document      Page 31 of 45




https://search.gsccca.org/Imaging/HTML5Viewer.aspx?id=73186187&key1=59693&key2... 10/7/2020
GSCCCA.org - Image Index                                                      Page 20 of 28
   Case 20-66885-lrc Doc 44      Filed 10/08/20 Entered 10/08/20 14:29:38    Desc Main
                                Document      Page 32 of 45




https://search.gsccca.org/Imaging/HTML5Viewer.aspx?id=73186187&key1=59693&key2... 10/7/2020
GSCCCA.org - Image Index                                                      Page 21 of 28
   Case 20-66885-lrc Doc 44      Filed 10/08/20 Entered 10/08/20 14:29:38    Desc Main
                                Document      Page 33 of 45




https://search.gsccca.org/Imaging/HTML5Viewer.aspx?id=73186187&key1=59693&key2... 10/7/2020
GSCCCA.org - Image Index                                                      Page 22 of 28
   Case 20-66885-lrc Doc 44      Filed 10/08/20 Entered 10/08/20 14:29:38    Desc Main
                                Document      Page 34 of 45




https://search.gsccca.org/Imaging/HTML5Viewer.aspx?id=73186187&key1=59693&key2... 10/7/2020
GSCCCA.org - Image Index                                                      Page 23 of 28
   Case 20-66885-lrc Doc 44      Filed 10/08/20 Entered 10/08/20 14:29:38    Desc Main
                                Document      Page 35 of 45




https://search.gsccca.org/Imaging/HTML5Viewer.aspx?id=73186187&key1=59693&key2... 10/7/2020
GSCCCA.org - Image Index                                                      Page 24 of 28
   Case 20-66885-lrc Doc 44      Filed 10/08/20 Entered 10/08/20 14:29:38    Desc Main
                                Document      Page 36 of 45




https://search.gsccca.org/Imaging/HTML5Viewer.aspx?id=73186187&key1=59693&key2... 10/7/2020
GSCCCA.org - Image Index                                                      Page 25 of 28
   Case 20-66885-lrc Doc 44      Filed 10/08/20 Entered 10/08/20 14:29:38    Desc Main
                                Document      Page 37 of 45




https://search.gsccca.org/Imaging/HTML5Viewer.aspx?id=73186187&key1=59693&key2... 10/7/2020
GSCCCA.org - Image Index                                                      Page 26 of 28
   Case 20-66885-lrc Doc 44      Filed 10/08/20 Entered 10/08/20 14:29:38    Desc Main
                                Document      Page 38 of 45




https://search.gsccca.org/Imaging/HTML5Viewer.aspx?id=73186187&key1=59693&key2... 10/7/2020
GSCCCA.org - Image Index                                                      Page 27 of 28
   Case 20-66885-lrc Doc 44      Filed 10/08/20 Entered 10/08/20 14:29:38    Desc Main
                                Document      Page 39 of 45




https://search.gsccca.org/Imaging/HTML5Viewer.aspx?id=73186187&key1=59693&key2... 10/7/2020
GSCCCA.org - Image Index                                                      Page 28 of 28
   Case 20-66885-lrc Doc 44      Filed 10/08/20 Entered 10/08/20 14:29:38    Desc Main
                                Document      Page 40 of 45




https://search.gsccca.org/Imaging/HTML5Viewer.aspx?id=73186187&key1=59693&key2... 10/7/2020
GSCCCA.org - Image Index                                                        Page 1 of 2
   Case 20-66885-lrc Doc 44      Filed 10/08/20 Entered 10/08/20 14:29:38    Desc Main
                                Document      Page 41 of 45




https://search.gsccca.org/Imaging/HTML5Viewer.aspx?id=73418236&key1=59820&key2... 10/7/2020
GSCCCA.org - Image Index                                                        Page 2 of 2
   Case 20-66885-lrc Doc 44      Filed 10/08/20 Entered 10/08/20 14:29:38    Desc Main
                                Document      Page 42 of 45




https://search.gsccca.org/Imaging/HTML5Viewer.aspx?id=73418236&key1=59820&key2... 10/7/2020
Case 20-66885-lrc   Doc 44    Filed 10/08/20 Entered 10/08/20 14:29:38   Desc Main
                             Document      Page 43 of 45
Case 20-66885-lrc   Doc 44    Filed 10/08/20 Entered 10/08/20 14:29:38   Desc Main
                             Document      Page 44 of 45
Case 20-66885-lrc   Doc 44    Filed 10/08/20 Entered 10/08/20 14:29:38   Desc Main
                             Document      Page 45 of 45
